Per Curiam.

After a careful review of the evidence, this court finds that respondent violated DR 1-102(A)(1), (3), (4) and (6), DR 7-101 (A)(3), and DR 9-102(A) and (B) of the Code of Professional Responsibility. Accordingly, we concur in the recommendation of the board of commissioners.
Therefore, it is the judgment of this court that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.